Exhibit 10.15(d)
FOURTH AMENDMENT TO LEASE
     This FOURTH AMENDMENT TO LEASE (“Fourth Amendment”) is dated for reference
purposes September 23, 2009 and is entered into by and between ProLogis
California I LLC, a Delaware limited liability company (“Landlord”), and
Skechers USA, Inc., a Delaware corporation (“Tenant”).
RECITALS
          WHEREAS Landlord and Tenant are parties to that certain Lease dated as
of November 21, 1997, as amended by that certain First Amendment to Lease dated
April 26, 2002 and that Second Amendment to Lease dated December 10, 2007 and
that Third Amendment to Lease dated January 29, 2009 (collectively, as amended,
the “Lease”) whereby Landlord leased to Tenant that certain Premises containing
approximately 127,799 rentable square feet of that certain building commonly
known as Ontario Distribution Center #4 located at 1661 S. Vintage Avenue,
Ontario, California 91761 (the “Premises”), all as more particularly described
in the Lease. All capitalized terms used and not otherwise defined herein shall
have the meanings given those terms in the original Lease, and or subsequent
amendments, as applicable.
          WHEREAS Tenant and Landlord desire to amend the Lease, including but
not limited to the extension of the Lease Term, pursuant to this Fourth
Amendment.
          NOW, THEREFORE, for valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree to amend the Lease as
follows:
     1. The Term of the Lease is extended for twelve (12) months (“Fourth
Extension Term”) which shall commence on January 1, 2010 and shall terminate
December 31, 2010. All of the terms and conditions of the Lease shall remain in
full force and effect during the Fourth Extension Term except that the Monthly
Base Rent shall be as follows:

      Period   Monthly Base Rent
January 1, 2010 - December 31, 2010
  $40,895.68

     2. Landlord shall provide Tenant with two (2) Renewal Options at a Fixed
Rate per the terms and conditions outlined in Addendum 1 attached to this Fourth
Amendment.
     3. Tenant shall accept the Premises and all systems serving the Premises in
an “AS-IS” condition and Landlord shall have no obligation to refurbish or
otherwise improve the Premises for the Fourth Extension Term.
     4. The One Renewal Option at a Fixed Rate outlined in Addendum 1 of the
Third Amendment to Lease shall be considered null and void and shall have no
further force or effect.
     5. Except as modified herein, the Lease, and all of the terms and
conditions thereof, shall remain in full force and effect.
     6. Any obligation or liability whatsoever of ProLogis, a Maryland real
estate investment trust, which may arise at any time under the Lease or this
Agreement or any obligation or liability which may be incurred by it pursuant to
any other instrument, transaction or undertaking contemplated hereby, shall not
be personally binding upon, nor shall resort for the enforcement thereof be had
to the property of, its trustees, directors, shareholders, officers, employees,
or agents regardless of whether such obligation or liability is in the nature of
contract, tort or otherwise.
          IN WITNESS WHEREOF, the parties hereto have signed this Fourth
Amendment to Lease as of the day and year first above written.

          TENANT:   LANDLORD:
 
        Skechers USA, Inc.,
a Delaware corporation   ProLogis California I LLC, a Delaware limited
liability company
 
       
 
  By:   ProLogis Management Incorporated
a Delaware corporation
its Agent

             
By:
  /s/ Paul K. Galliher   By:   /s/ Pat Cavanagh
 
           

  Name: Paul K. Galliher     Name: Pat Cavanagh
 
           

  Title: SVP Global Distribution       Title: Senior Vice President
 
           

 



--------------------------------------------------------------------------------



 



ADDENDUM 1
TWO RENEWAL OPTIONS AT A FIXED RATE
ATTACHED TO AND A PART OF THE FOURTH AMENDMENT
DATED SEPTEMBER 23, 2009 BETWEEN
ProLogis California I LLC
and
Skechers USA, Inc.
          (a) Provided that as of the time of the giving of the Fifth Extension
Notice and the Commencement Date of the Fifth Extension Term, (x) Tenant is the
Tenant originally named herein, (y) Tenant actually occupies all of the Premises
initially demised under this Lease and any space added to the Premises, and
(z) no Event of Default exists or would exist but for the passage of time or the
giving of notice, or both; then Tenant shall have the right to extend the Lease
Term for an additional term of three (3) months (such additional term is
hereinafter called the “Fifth Extension Term”) commencing on the day following
the expiration of the Fourth Extension Term (hereinafter referred to as the
“Commencement Date of the Fifth Extension Term”). Tenant shall give Landlord
notice (hereinafter called the “Fifth Extension Notice”) of its election to
extend the term of the Lease Term at least six (6) months (not later than
June 30, 2010), but not more than eight (8) months (not sooner than May 1,2010),
prior to the scheduled expiration date of the Fourth Extension Term.
          (b) Provided that as of the time of the giving of the Sixth Extension
Notice and the Commencement Date of the Sixth Extension Term, (x) Tenant is the
Tenant originally named herein, (y) Tenant actually occupies all of the Premises
initially demised under this Lease and any space added to the Premises, and
(z) no Event of Default exists or would exist but for the passage of time or the
giving of notice, or both; then Tenant shall have the right to extend the Lease
Term for an additional term of three (3) months (such additional term is
hereinafter called the “Sixth Extension Term”) commencing on the day following
the expiration of the Fifth Extension Term (hereinafter referred to as the
“Commencement Date of the Sixth Extension Term”). Tenant shall give Landlord
notice (hereinafter called the “Sixth Extension Notice”) of its election to
extend the term of the Lease Term at least six (6) months (not later than
September 30, 2010), but not more than eight (8) months (not sooner than
August 1,2010), prior to the scheduled expiration date of the Fifth Extension
Term.
          (c) The Base Rent payable by Tenant to Landlord during the Fifth
Extension Term shall be $40,895.68 per month on a NNN basis.
          (d) The Base Rent payable by Tenant to Landlord during the Sixth
Extension Term shall be $40,895.68 per month on a NNN basis.
          (e) The determination of Base Rent does not reduce the Tenant’s
obligation to pay or reimburse Landlord for operating expenses and other
reimbursable items as set forth in the Lease, and Tenant shall reimburse and pay
Landlord as set forth in the Lease with respect to such operating expenses and
other items with respect to the Premises during the Fifth Extension Term and
Sixth Extension Term without regard to any cap on such expenses set forth in the
Lease.
          (f) Except for the Base Rent as determined above, Tenant’s occupancy
of the Premises during the Fifth Extension Term and Sixth Extension Term shall
be on the same terms and conditions as are in effect immediately prior to the
expiration of the Fourth Extension Term; provided, however, Tenant shall have no
further right to any allowances, credits or abatements or any options to expand,
contract, renew or extend the Lease.
          (g) If Tenant does not give the Fifth Extension Notice within the
period set forth in paragraph (a) above, Tenant’s right to extend the Lease Term
for the Fifth Extension Term shall automatically terminate. If Tenant does not
give the Sixth Extension Notice within the period set forth in paragraph
(b) above, Tenant’s right to extend the Lease Term for the Sixth Extension Term
shall automatically terminate. Time is of the essence as to the giving of the
Fifth Extension Notice and Sixth Extension Notice.
          (h) Landlord shall have no obligation to refurbish or otherwise
improve the Premises for the Fifth Extension Term or Sixth Extension Term. The
Premises shall be tendered on the Commencement Date of the Fifth Extension Term
or Sixth Extension Term (if applicable) in “As-Is” condition.
          (i) If the Lease is extended for the Fifth Extension Term or Sixth
Extension Term, then Landlord shall prepare and Tenant shall execute an
amendment to the Lease confirming the extension of the Lease Term and the other
provisions applicable thereto (the “Amendment”).
          (j) If Tenant exercises its right to extend the term of the Lease for
the Fifth Extension Term or Sixth Extension Term pursuant to this Addendum, the
term “Lease Term” as used in the Lease, shall be construed to include, when
practicable, the Fifth Extension Term or Sixth Extension Term, as applicable,
except as provided in (e) above.

 